DETAILED ACTION
This Office Action is in response to application 17/105,476 filed on November 25, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-18 are pending and herein considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020, 05/27/2021, 12/24 2021 and 02/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because it is unclear which decryption unit is in the drawing as a first and a second decryption unit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first decryption unit…configured to retrieve”, “a local key unit configured to generate” and “an encryption unit…configured to encrypt” claim 1 and “a second decryption unit…configured to decrypt” in claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a first decryption unit”, “a local key unit” and “an encryption unit” claim 1 and “a second decryption unit” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. From the review of specification, no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10-12, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tobita et al. (Tobita) U.S. Pub. Number 2008/0092210 in view of Patel U.S. Pub. Number 2012/0079270.
Regarding claim 1; Tobita discloses an electronic device comprising:
a first non-volatile memory configured to store first encrypted data encrypted with a global key (para. [0051] receiving the encrypted firmware transmitted through …reading the encrypted firmware stored on a memory card; para. [0062] encrypted firmware to which the hash value is added is delivered to a playback unit provided in the manufacturing department from the computer of the development department …via a memory card, and so on (step S12)); and
an application circuit comprising:
a second non-volatile memory configured to store the global key (para. [0063] when the encrypted firmware … is entered in the playback unit (step S13), the CPU 11 starts installation processing of the firmware. In the installation processing, using the vendor unique information V in the chip of the CPU 11, the firmware entered in the playback unit is subjected to tampering check (hash value check) and decryption (step S14); para. [0068] re-encryption… and decryption are executed using both the "chip unique information C" and the "vendor unique information V; para. [0069] chip unique information, the model unique information, etc., is key information and thus may be stored in a concealment state);
a first decryption unit coupled to the first non-volatile memory and the second non-volatile memory, and configured to retrieve the global key from the second non-volatile memory and decrypt the first encrypted data with the global key to generate plain data (para. [0063] when the encrypted firmware … is entered in the playback unit (step S13), the CPU 11 starts installation processing of the firmware. In the installation processing, using the vendor unique information V in the chip of the CPU 11, the firmware entered in the playback unit is subjected to tampering check (hash value check) and decryption (step S14)).
Tobita does not disclose, which Patel discloses a local key unit configured to generate or store a local key (Patel: para. [0035] cryptographic processor … can generate one or more cryptographic keys to be used as local keys for locally re-encrypting content in the MMCP before being sent to the GPU for rendering or storage);
and an encryption unit coupled to the local key unit configured to encrypt the plain data with the local key to generate second encrypted data and overwrite the first encrypted data in the first non-volatile memory with the second encrypted data (Patel: para. [0035] cryptographic processor 204 can perform the re-encryption of content using AES keys before the content is transmitted to the GPU to be rendered. Cryptographic processor 204 and/or random number generator 226 can generate one or more cryptographic keys to be used as local keys for locally re-encrypting; para. [0055] the decrypted content is held within the MMCP, for example, in an internal memory. In step 408, the decrypted content is re-encrypted with one or more local keys).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tobita to generate or store a local key and an encryption unit coupled to the local key unit and configured to encrypt the plain data with the local key to generate second encrypted data and overwrite the first encrypted data in the first non-volatile memory with the second encrypted data, as taught by Patel. The motivation would be to provide restricted to be used on only the encrypting platform (i.e. the central processor unit (CPU) of the system is freed from performing decrypting of protected content received from content providers and from performing conditional access). 

Regarding claim 2; the combination of Tobita and Patel discloses the electronic device of claim 1, wherein the application circuit further comprises:
a second decryption unit coupled to the first non-volatile memory, and configured to decrypt the second encrypted data with the local key to generate the plain data (Tobita: para. [0064] After shipment, when the user, etc., starts the playback unit, boot processing for the encrypted firmware in the firmware storage section 101 is started. In the boot processing, the encrypted firmware in the firmware storage section 101 is read (step S17) … and decryption using the chip unique information C in the chip of the CPU 11); and
a functional unit configured to perform operations according to the plain data (Tobita: para. [0064] if tampering is detected as the hash values do not match, etc., execution of the subsequent processing is prohibited).

Regarding claim 3; the combination of Tobita and Patel discloses the electronic device of claim 2, wherein the plain data comprises firmware for setting the functional unit (Tobita: para. [0025] playback unit with the encrypted firmware stored in the firmware storage section 101 … In the boot processing, the encrypted firmware in the firmware storage section 101 is read).

Regarding claim 5; the combination of Tobita and Patel discloses the electronic device of claim 1, wherein the first non-volatile memory comprises a flash memory and/or a secure digital memory card (SD card) (Tobita: para. [0036] The card slot 18 is connected to the south bridge 14 for enabling data to be written onto and read from an attached memory card, etc.).

Regarding claim 7; the combination of Tobita and Patel discloses the electronic device of claim 1, wherein:
the application circuit and the first non-volatile memory are disposed in two different chips (Tobita: para. [0062] using the same information as the vendor unique information V in the chip of the CPU 11, the developed firmware is encrypted …The encrypted firmware to which the hash value is added is delivered to a playback unit provided in the manufacturing department from the computer of the development department through the network or via a memory card).

Regarding claim 8; the combination of Tobita and Patel discloses the electronic device of claim 1, wherein:
the global key is stored to the second non-volatile memory before or during a packaging process of the application circuit (Tobita: para. [0020] in a chip of the CPU 11, vendor unique information (vendor unique ID) V assigned uniquely to the manufacturer or the sales agent (vendor) and chip unique information (chip unique ID) C assigned uniquely to the chip are previously stored in a predetermined storage area).

Regarding claims 10-12, 14 and 16-17; claims 11-12, 14 and 16-17 are directed to a method which have similar scope as claims 1-3, 5 and 7-8, respectively. Therefore, claims 10-12, 14 and 16-17 remain un-patentable for the same reason.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tobita et al. (Tobita) U.S. Pub. Number 2008/0092210 in view of Patel U.S. Pub. Number 2012/0079270 and further in view of Bildhaiya et al. (Bildhaiya) U.S. Pub. Number 2019/0065787.
Regarding claim 4; the combination of Tobita and Patel discloses the electronic device of claim 1.
The combination above does not disclose, which Bildhaiya discloses wherein the encryption unit encrypts the plain data to generate the second encrypted data according to an authenticated encryption with associated data (AEAD) algorithm (Bildhaiya: para. [0096] encryption unit 30 is formed around a communication connection 32 or COM (“communication port”) which enables the signing, encryption, decryption, authentication and/or authenticated encryption of associated data by means of a key stored in a key memory 35 and a symmetrical accelerator 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tobita, in view of Patel to provide second encrypted data according to an authenticated encryption with associated data (AEAD) algorithm, as taught by Bildhaiya. The motivation would be to provide checking of integrity of both the encrypted and unencrypted information in a message.

Regarding claims 13; claim 13 is directed to a method which has similar scope as claim 4. Therefore, claim 13 remains un-patentable for the same reason.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tobita et al. (Tobita) U.S. Pub. Number 2008/0092210 in view of Patel U.S. Pub. Number 2012/0079270 and further in view of Kumar et al. (Kumar) U.S. Pub. Number 2019/0163912.
Regarding claim 6; the combination of Tobita and Patel discloses the electronic device of claim 1.
The combination above does not disclose, which Kumar discloses wherein the second non-volatile memory comprises a one-time programmable (OTP) non-volatile memory (Kumar: para. [0046] a device unique identifier may be an immutable static identifier or regenerated dynamically at power-on using a PUF engine on the device…a One Time Programmable (OTP) hash of a private key in boot ROM, or hardware register(s) based unique digital values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tobita, in view of Patel to provide a one-time programmable (OTP) non-volatile memory, as taught by Kumar. The motivation would be to prevent tampering of digital value (i.e. boot ROM).

Regarding claims 15; claim 15 is directed to a method which has similar scope as claim 6. Therefore, claim 15 remains un-patentable for the same reason.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tobita et al. (Tobita) U.S. Pub. Number 2008/0092210 in view of Patel U.S. Pub. Number 2012/0079270 and further in view of Souissi et al. (Souissi) U.S. Pub. Number 2021/0365566.
Regarding claim 9; the combination of Tobita and Patel discloses the electronic device of claim 1.
The combination above does not disclose, which Souissi discloses wherein the local key unit comprises a physically unclonable function (PUF) unit (Souissi: para. [0036] the key generator may be a random number generator or a physically unclonable function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tobita, in view of Patel to provide a physically unclonable function, as taught by Souissi. The motivation would be to provide robust against reverse engineering attacks.

Regarding claim 18; the combination of Tobita and Patel discloses the method of claim 10,
wherein the application circuit further comprises the local key unit and the method comprising the local key unit generating the local key (Patel: para. [0035] cryptographic processor … can generate one or more cryptographic keys to be used as local keys for locally re-encrypting content in the MMCP before being sent to the GPU for rendering or storage);
The combination above does not disclose, which Souissi discloses the local key unit comprises a physically unclonable function (PUF) unit (Souissi: para. [0036] the key generator may be a random number generator or a physically unclonable function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tobita, in view of Patel to provide a physically unclonable function, as taught by Souissi. The motivation would be to provide robust against reverse engineering attacks.

Examiner’s remarks to overcome the rejection above
The Examiner encourage to contact the examiner to discuss any further question before responding to this Office Action to expedite prosecution.



Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2021/0243042 to Ahn-Ahn teaches security device and an operating method thereof, which generate masking data for masking a key on the basis of a physically unclonable function (PUF), are provided. The security device includes a PUF circuit including a plurality of PUF cells outputting random key data and masking data, a key generator configured to generate a key through post-processing performed on the random key data, and a masking module configured to mask and store the key by using the masking data, wherein the random key data and the masking data are generated by different PUF cells. 
U.S. Pub. Number 2020/0242274 to Pan-Pan teaches image file is decrypted, the decrypted file includes (plaintext image 1+image 1 signature). If the decrypted file is directly written to the external NVM, although validity of the image 1 can be ensured, privacy of the image 1 cannot be ensured. Therefore, before the decrypted file is written to the NVM, the processor of the secure element needs to re-encrypt (plaintext image 1+image 1 signature). (plaintext image 1+mage 1 signature). Re-encryption can still use a symmetric key, and the symmetric key may be a local key stored inside the secure element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491